OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                  AUSTIN
Cm. Joe ~unsci:lk,
                 Y&y 2S, 1939, Pa@ 2

          :irticle1579 oft!m Pal Code, Verncm*a Anno-
tated stttuteu, povit%3e for tm elgbt-hourwo&*y    for
laborore,wcrkmn or mahenlos employed by or an behalf
of the state op ccunty in oertain typeo OS work. It
made    oe routxtst
            -~U%lole   1579..   $luht   haurs a dny rolk.
       El&t &aura &all ocnetftute(tday's wvrk for
       all laborers,worh!&w~or nrsohttnloswho my be
       oqloyod by or on behalf of the ateta o? Taras,
Ron. Joe ihnscIdk,Kay ES, X9939,Page S

    d00irqsuch iWl?k, eXC0fi &I OCi8eBOf SE-,
    whhiohmy urise L? tinm of wsr, or ILIoaaa8
    -.&erait my bocoaa nooossary to work mom thm
    eit;ht(Et)hours p0r calendar day for the protea-
    tlm or property, inman life or the nsoasslttp
    0r h0~ehg  lnmami of publio institutiam in
    aas0 of Sirs or destrwtlm by the elements 01
    in oases where the total number of hours pc@
    week required or srulttsdof any suoh labor,
    workmn ar msahtulf c, engaged on work fimuioed
     in whole or in part      by the m         Oovexnmmt
     or 8ay rgaaoy thereof,      da08 not   aoosd the msc
Bon. Joe Xunschlk, kky 23, 193Q, Pago 4

     far hire or wages, under the Glrectlm of his
     ~~~~ploytzr,
               muter or aUpriorrm
         Bomler*s law Dlatlomiry,Vol. 3, p. 9488, de-
fire8 a ~orkwn~ us:
          *chSWho lObOl%iOIIe
                            WbO La WlOYed tO
     work for another+*
         A neohaaio,             to DouvIer*a
                        accordin.~           Lm Dlotlon-
-Y* Vol. 2,    p* 2384, lsst
         %ay alllod workervlthtoot: a -
    lrhoshapea    end applioamatuiil in the aoantmacr
    t&m of halmu; al0 aotually     oxlgqodvlthhla
    am handnlu oamntruotimwark.*
Hon. Zoe Kunaohlk,Eay 23, 1939, P(ige3

la to watch during tho nL@t anc k&e Cape Or the propC.P
ty of Cis azployer. See Slz&~to~ v. alr0kQ county, 55
Pba. 823, 22 mv. 91. The 6*LLlee  Qnd rsaponsibllitlos of
   __.      .        -_ _. - .             _ -_ _.-
e 32-t wutomsn are imixtec by.oustomant caruutioc.
Ho is universally raaognleed QB a workman. The addltlan
to the rogW    dutlos by the aisployergenerallyof lnol~--
dental and supplementarytasks nui&A.mas detemlne beyond
a ahdow OS a doubt 6tatua of the nl@t watahman as a la-
bO=.    tithe kloAdsm8 v. iIlll.s,
                                 supra, the night watch-
man hnd the task of flrlq the bollor. This job was ua-
doubtodly one oi the reasons Vhyth0 lury held the n&at
ratohmnto   baa&bararIrthatlmtenvs.        Xurthermro
th e
   o o urh
         te ld
             th a th
                  t ejur va
                          y s  lutb o r lsa d
                                         to find  th a t
thenig hva
         t to b mll
                 h 0J.u
                     th e8t8tua o fa la b o r o r .




oaltraat
       to the eouruolfor
aeutlal8,pro~~t~tth4
aball   h&v0 no power to    enter
OS the oltyvMmut        the appmal    of t;bsoemmoa
            T&m mmult      of the Bsdd we ,Gltyaf DoWalt bacus
WI-I.Joe EunscNk, lGRy29, lQS9, Pc;go6

was to bring the night watc!xmn u:thin the tight (8) hour
day ordimnce as a laborer,wor"~ or ~echunlo.
           Bile wutohlng and guarding the property of hls
tmployer are the prlnolpal duties of the night watchman,
almost Invariably he has incidentaltasks or funotlons to
perform w!Azh would bring him wlthln the Qhorer* or "rork-
man* clasaifloatim avtx tithe prlmsry tat&.8of wwatohlng
and guardlngW and tha nature of work required in parform-
lngthw didnot fix his status as such.
          we wish to poiIlt0uttkattbs1anguage osartl-
ol4 lS80, aupm, in its first mmton44 appear8 to go b4-
yapg the alerrstlW4tionw&b4r4r, workaon, m4henlo*r
This sonton~e reeda 4s follmur
             *All 4altr4otamod4 bJ or OLLboh4l.fof .tho
         atateoiTatar, orbyororbehdfoSanyoopoI
         tr, nunl4lpol&       or other lo&      or poli*lw&
         aubdivlaionoi,tho       otote,dth any owporetlan,


         tutbg a
                       bnir
                      dlyo et
                           rseig
                             l8
                             (
                             8
                             .  (h
                               Ua 8)
                                  rd4
                                    oot
                                      eo
                                       ur
                                       ur n*l-
                                           as ).
                                        r 84  o r lng
            a4   0t4t~4wi3rOt0*p4r4404*ittht4                 pOintc
ThQ   it doe&    wltla -&borer'     4nd "loboror8,    WceRQ,     or
MObUtlQfl.      Inrloroi our holg,i%git is tmaeoe~uucyto
b4l&uh4th4rOrn&tth4             WOp4Orth4       4t4tut4   l44a4+
4d by tli4 r & r a l
                   to nto no e.

                 Iour ottoattosi
                               18 oeled to the       exoeptlau    of
4rtlal4  ~1580 44 4m4444&         044 OS th4 4X44ptiaI4   i* *in
dosor whore 1t my b-             n444444ry ta roTk mm.4 Wmn
bight   (8) hours p4r 44l4nd4r dey        r0r
                                            the prot44tlloa oi
propertq   0 * * a.  14 do mot ocm&a%ethi~ to apply to the
perriaapaaa4 or rcnlthe   ZIlght    wotebma duty.    F4d4rel sow-
orlIme& Qlploymont   4X44pticm ml&it rppl.5

                 of ooura4* there i8 no sxlyr4844d     or irapl%od ox-
euuptia.    of    a n&tit watohmau in the wow          of either  arti-
da.

                 It 3.8mr  4444lti      t&t   a night uatobwb      irr
within     the    soopo 0r th4 alassiff4atf4u    OS *lebtmor8,     wark-
Han. Joe &un80h1k, billy
                       2.5,19s9, Page 7

 mm or m30hanlcsn,ooawm to bo~6xrtlolos 1579 and l.580,
 as amended, of the Penal Coda Vernm's ANlotlltoustatutoa,
'*d-as a reeult is eubjaot to tha pravlelansof artlals
 1580, au amended, Lfthe ofher oondlt.tims  Or the statute
 4r4 sat1u.f1e&  nr0u.cw3in4mm3rtoyowseo0ndfp3a-
 tlaa,thrrt tithe nlghtwatobaaa,inadditioato th4aatah-
 ing or guarding of the pr41aia48, 1s alao repulred ti-ar-
 icum dutlea subet-aatlallpand natarlally ln~ol~
 pramotlngtho ocmstruotlaaot a bulldlng ho woul  9   be
 4ubj44t to the pravi4hm4 of 4rtiol4 J.576,as omeU4& ii
th4oth4r4mditlais4g~tho8t4sut44r4a4t.

            .~t~ttratttrsabero~tltulrr~'~two
&tW4S,WWO

                                      Yourstory      truly

                                   hwa&        0-L      UP cmA8